244 F.2d 958
Mariano ARCAYA, Plaintiff-Appellant,v.Delfin Enrique PAEZ, Defendant-Appellee.
No. 361.
Docket 24492.
United States Court of Appeals Second Circuit.
Submitted June 4, 1957.
Decided June 17, 1957.

Appeal from the United States District Court for the Southern District of New York; Edward J. Dimock, Judge.
Plaintiff appeals from an order staying his action for damages for libel so long as defendant retains his status as Alternate Resident Representative of the Republic of Venezuela to the United Nations with the rank of Envoy Extraordinary and Minister Plenipotentiary. Reported below, D.C., 145 F. Supp. 464. Affirmed.
Mariano Arcaya, New York City, pro se.
Curtis, Mallet-Prevost, Colt & Mosle, New York City (Ernest A. Gross, New York City, of counsel), appearing specially for the purposes of this appeal, for defendant-appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion of Judge Dimock, D.C., 145 F. Supp. 464.